DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Amendment
3.	Acknowledgement is made of amendment filed on January 19, 2021, in which claims 1, 7, 11, 17 and 21 are amended, claims 6 and 16 are previously canceled, and claims 1-5, 7-15 and 17-21 are still pending.

Response to Arguments
4.	Applicant's arguments, filed on January 19, 2021, with respect to Claims 1-5, 7-15 and 17-21 have been fully considered but they are not persuasive.  
5.	With regards to arguments for independent claims 1, 11 and 21, applicants argue that Welland et al. (US 2017/0357866 A1), Seo et al. (US 2005/0261032 A1) and Tadi the controller is further configured to determine whether a user unit function performed by the user is stopped based on at least one of the vehicle driving information and the in-vehicle situation information, and to initialize the facial expression information of the avatar to represent an initially set facial expression of the avatar in response to a determination that the user unit function is stopped, wherein the user unit function comprises at least one of a multimedia playing function of the vehicle, calling performed by the user, and speaking of the avatar. The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claims 1, 11 and 21, since in Filev et al. (US 2008/0269958 A1) teaches (“The avatar gestures and text-to-speech control inform the avatar controller 92 as to how to render movement and facial expressions of the avatar as the avatar speaks. For example, the avatar gestures may control hand movements, gaze direction, etc., of the avatar. The text-to-speech control may control when to begin, end, suspend, abort or resume any text-to-speech operations. The avatar emotion and emotively tagged text, as discussed in detail below, inform the avatar controller 92 as to how to render movement and facial expressions of the avatar as the avatar expresses emotion.” [0063] “agent emotion may be output by the agent(s) and indicate the quality with which the agent(s) is executing a task or an issue with the state of the vehicle 14 illustrated in FIG. 1. For example, if the engine (not shown) is low on oil, the avatar may reflect this with a negative expression.” [0098] “The tasks generated by the spoken dialog system 142 may comprise text for the avatar to speak, the meaning the spoken dialog manager 142 wishes to convey, an event that will trigger text to be spoken, a priority for a given text to be spoken, the .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 7-11 and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Welland et al. (US 2017/0357866 A1) in view of Seo et al. (US 2005/0261032 A1) and Filev et al. (US 2008/0269958 A1).
9.	With reference to claim 1, Welland teaches A vehicle (Fig. 1A) comprising: a detector configured to detect at least one of a biological signal of a user and a behavior of the user; (“One embodiment of the presently claimed invention discloses an operator behavior system ("OBS") capable of detecting OB utilizing a virtuous cycle containing sensors, machine learning center ("MLC"), and cloud based network ("CBN").” [0035] “when the triggering events indicate a dangerous driving or dangerous event, such event indicates a dangerous driver or distracted driver. Upon detecting a dangerous event, CBN 104 issues waning signal to driver or operator 116 via, for instance, a haptic signal, or shock to operator 116 notifying driver 116 to be careful. In addition, the dangerous event or events are recorded for report. It should be noted that a report describing driver's behavior as well as number occurrence relating to dangerous events can be useful.” [0042]) Welland also teaches collect at last one of vehicle driving information and in-vehicle situation information, (“To identify or a storage configured to store previous emotion information of the user and facial expression information (“Where a method comprising a series of process steps is implemented by a computer or a machine and those process steps can be stored as a series of instructions readable by the machine, they may be stored on a tangible medium such as a computer memory device (e.g., ROM (Read Only Memory), PROM (Programmable Read Only Memory), EEPROM (Electrically Erasable Programmable Read Only Memory), FLASH Memory, Jump Drive, and the like), magnetic storage medium (e.g., tape, magnetic disk drive, and the like), optical storage medium (e.g., CD-ROM, DVD-ROM, paper card and paper tape, and the like) and other known types of program memory.” [0033] “FIG. 1D illustrates diagrams 160-161 showing an operator or driver facial expression detected by the OB system via a virtuous cycle in accordance with one embodiment of the present invention. Diagram 160 illustrates driver or operator a controller configured to obtain current emotion information indicating a current emotional state of the user based on at least one of the biological signal of the user and the behavior of the user, (“Based on the facial expression with vehicular status signals indicating triggering event, the OB model can measure operator emotion and attention to conclude whether the operator is angry (i.e., road rage) or signs of incapacity.” [0049]) Welland also teaches compare the previous emotion information and the current emotion information to update the facial expression information; (“The process is capable of correlating the labeled data with historical body language samples relating to the operator body language of OB samples obtained from the CBN for update the correlated labeled data. For example, the labeled data is revised or correlated in response to one of historical samples relating to facial expression, hand movement, body temperature, and audio recording retrieved from the cloud based network. The containerized OB model is trained in accordance with the correlated labeled data forwarded from the cloud based network to the machine learning center. Upon detecting an event of distracted driver in response to the correlated labeled data updated by the cloud based network, a warning signal is provided to the operator indicating the AOB based on the event of the distracted driver.” [0009-0010] “MLC 106, in one embodiment, provides, refines, trains, distributes models 130 such as OB model based on information the controller is further configured to update the facial expression information to correspond to an emotion indicated by the current emotion information, (“It should be noted that sensor or sensors mean camera, Lidar, radar, sonar, thermometers, audio detector, pressure sensor, airflow, optical sensor, infrared reader, speed sensor, altitude sensor, and the like. OB can also change based on occupant(s) behavior in the vehicle or car. For example, if occupants are noisy, loud radio, shouting, drinking, eating, dancing, the occupants behavior can affect overall OB contributes to bad driving behavior. FIG. 1C illustrates a block diagrams 150-156 showing a comparison between a good or normal operator and a distracted operator or driver detected by an OB system via a virtuous cycle in accordance with one embodiment of the present invention. … FIG. 1D illustrates diagrams 160-161 showing an operator or driver facial expression detected by the OB system via a virtuous cycle in accordance with one embodiment of the present invention. Diagram 160 illustrates driver or operator facial expression 162 which can be historical sampling data used to correlate with real-time activities or images. Diagram 161 illustrates driver or operator facial expression 166 showing driver gaze and 
Welland does not explicitly teach facial expression information of an avatar, and a display configured to display the avatar based on the updated facial expression information, wherein the controller is further configured to determine whether a user unit function performed by the user is stopped based on at least one of the vehicle driving information and the in-vehicle situation information, and to initialize the facial expression information of the avatar to represent an initially set facial expression of the avatar in response to a determination that the user unit function is stopped, wherein the user unit function comprises at least one of a multimedia playing function of the vehicle, calling performed by the user, and speaking of the avatar, and in response to a determination by the controller that relevance to an emotion factor indicated by the current emotion information is increased by more than a threshold level from relevance to the emotion factor indicated by the previous emotion information. This is what Seo teaches. Seo teaches facial expression information of an avatar, and a display configured to display the avatar based on the updated facial expression information, and in response to a determination by the controller that relevance to an emotion factor indicated by the current emotion information is increased by more than a threshold level from relevance to the emotion factor indicated by the previous emotion information. (“the avatar memory may have different arrangements and constructions corresponding to various details such as actions, facial expressions and appearances of avatars according to various events.” [0059] “The avatar growing event 
The combination of Welland and Seo does not explicitly teach the controller is further configured to determine whether a user unit function performed by the user is stopped based on at least one of the vehicle driving information and the in-vehicle situation information, and to initialize the facial expression information of the avatar to represent an initially set facial expression of the avatar in response to a determination that the user unit function is stopped, wherein the user unit function comprises at least one of a multimedia playing function of the vehicle, calling performed by the user, and speaking of the avatar. This is what Filev teaches (“The avatar gestures and text-to-speech control inform the avatar controller 92 as to how to render movement and facial expressions of the avatar as the avatar speaks. For example, the avatar gestures may control hand movements, gaze direction, etc., of the avatar. The text-to-speech control may control when to begin, end, 
10.	With reference to claim 7, Welland teaches the user unit function further comprises at least one of a driving function of the vehicle, an acceleration function of the vehicle, a deceleration function of the vehicle, and a steering function of the vehicle. (“vehicle 102 also includes various sensors which senses information related to vehicle state, vehicle status, driver actions, For example, the sensors, not shown in FIG. 1A, are able to collect information, such as ABS, steering, braking, acceleration, traction control, windshield wipers, GPS (global positioning system), radar, ultrasound, LIDAR, and the like.” [0037])
11.	With reference to claim 8, Welland teaches the storage is configured to store information about correlations between biological signals of the user and emotion factors, and the controller is configured to obtain the current emotion information of the user based on the information about correlations between biological signals of the user and emotion factors. (“Where a method comprising a series of process steps is implemented by a computer or a machine and those process steps can be stored as a series of instructions readable by the machine, they may be stored on a tangible medium such as a computer memory device (e.g., ROM (Read Only Memory), PROM (Programmable Read Only Memory), EEPROM (Electrically 
12.	With reference to claim 9, Welland teaches the behavior of the user comprises hitting or tapping at least one of a steering wheel, a center console, and an arm rest, and the detector comprises a pressure sensor or acoustic sensor installed in at least one of the steering wheel, the center console, and the arm rest, and detects a behavior of the user based on an output of the at least one of the pressure sensor and the acoustic sensor. (“It should be noted that sensor or sensors mean camera, Lidar, radar, sonar, thermometers, audio detector, pressure sensor, airflow, optical sensor, infrared reader, speed sensor, altitude sensor, and the like. OB can also change based on occupant(s) behavior in the vehicle or car. For example, if 
13.	With reference to claim 10, Welland teaches the storage is configured to store information about correlations between behaviors of the user and emotion factors, and the controller is configured to obtain the current emotion information of the user based on the information about correlations between behaviors of the user and emotion factors. (“Where a method comprising a series of process steps is implemented by a computer or a machine and those process steps can be stored as a series of instructions readable by the machine, they may be stored on a tangible medium such as a computer memory device (e.g., ROM (Read Only Memory), PROM 
14.    Claims 11 and 21 are similar in scope to claim 1, and they are rejected under 
15.    Claims 17-20 are similar in scope to claims 7-10, and they are rejected under similar rationale.
16.	Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Welland et al. (US 2017/0357866 A1), Seo et al. (US 2005/0261032 A1) and Filev et al. (US 2008/0269958 A1), as applied to claims 1 and 11 above, and further in view of Harrison et al. (US 2008/0215975 A1).
17.	With reference to claim 2, the combination of Welland, Seo and Filev does not explicitly teach the facial expression information comprises position and angle information of face elements of the avatar, and the face elements comprise at least one of eyebrows, eyes, eyelids, nose, mouth, lips, cheeks, dimple, and chin of the avatar. This is what Harrison teaches (“If the user 102a, being the real-world user, wishes to have the view from the eyes of the virtual user (i.e., the avatar), the view will be a closer-up view showing what is within the field of view 102b' of the avatar 102b. Thus, the screen 101 will be a magnification of the model 101a which more clearly shows the view from the eyes of the avatar controlled by the real-world user. The real-world user can then switch between mode A (from behind the avatar), or mode B (from the eyes of the virtual user avatar). In either embodiment, the gestures of the avatar as controlled by the real-world user will be tracked as well as the field of view and position of the eyes/head of the avatar within the virtual space 100.” [0052]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harrison into the combination of Welland, 
18.	With reference to claim 3, Welland teaches the controller is configured to update the facial expression information to correspond to the emotion indicated by the current emotion information (“It should be noted that sensor or sensors mean camera, Lidar, radar, sonar, thermometers, audio detector, pressure sensor, airflow, optical sensor, infrared reader, speed sensor, altitude sensor, and the like. OB can also change based on occupant(s) behavior in the vehicle or car. For example, if occupants are noisy, loud radio, shouting, drinking, eating, dancing, the occupants behavior can affect overall OB contributes to bad driving behavior. FIG. 1C illustrates a block diagrams 150-156 showing a comparison between a good or normal operator and a distracted operator or driver detected by an OB system via a virtuous cycle in accordance with one embodiment of the present invention. … FIG. 1D illustrates diagrams 160-161 showing an operator or driver facial expression detected by the OB system via a virtuous cycle in accordance with one embodiment of the present invention. Diagram 160 illustrates driver or operator facial expression 162 which can be historical sampling data used to correlate with real-time activities or images. Diagram 161 illustrates driver or operator facial expression 166 showing driver gaze and posture. It should be noted that OB model runs in containerized camera in real-time. The camera or sensor can capture gaze and/or angled facial images.” [0046-0048])
Well and does not explicitly teach information of avatar, in response to a determination by the controller that relevance to a positive emotion factor indicated by the current emotion information is increased by more than the threshold level from relevance to the positive emotion factor indicated by the previous emotion information. This is what Seo teaches (“The avatar growing event model is a model which changes a general image of the avatar when the avatar has reached a special state by using three types of information parameters which change based on the avatar emotion expression event model. That is, the avatar growing event model is used as a model for simulation of the growth of the avatar. The image of the avatar changed by the avatar growing event model is reflected and used when every avatar is output on a screen of the portable terminal after the change. When the information parameter has a value exceeding a predetermined emotion value or a value corresponding to a time interval exceeding a predetermined days from the day when the avatar growth is initiated, the growth of the avatar growing event model ends and a new character image is set again, so that the selection and display of another avatar emotion model is performed.” [0097] “The avatar growing event model is a model which changes a general Table 4 or an SPI variance value table is determined by experiments. That is, the user factors of the portable terminal are events processed in the portable terminal and the SPI variance values for each event can be experimentally determined. In processing the event, the controller 110 confirms an emotion variance value corresponding to the event from Table 1 and accumulates the emotion variance value to the SPI emotion value of the previous state, thereby updating the emotion value. For example, in the case of the SMS reception, the controller 110 confirms the SPI variance value corresponding to the reception of SMS from Table 4 stored in the memory 130 and increases each of the status parameters of P and I by `1`. When there was a missed call, the controller 110 confirms the SPI variance value corresponding to the 
19.	With reference to claim 4, Welland teaches the storage is configured to store standard facial expression information indicating relations between negative emotion factors and empathetic facial expressions that evoke empathy from the user, and the controller is configured to update the facial expression information based on the standard facial expression information, (“It should be noted that sensor or sensors mean camera, Lidar, radar, sonar, thermometers, audio detector, 
Welland does not explicitly teach information of avatar, in response to a determination by the controller that relevance to a negative emotion factor indicated by the current emotion information is increased by more than the threshold level from relevance to the negative emotion factor indicated by the previous emotion information. This is what Seo teaches (“The avatar growing event model is a model which changes a general image of the avatar when the avatar has reached a special state by using three types of information parameters which change based on the avatar emotion expression event model. That is, the avatar growing event model is used as a model for simulation of the growth of the avatar. The image of the avatar changed by the avatar growing event model is reflected and used when every avatar is output on a screen of the portable terminal after the change. When the information parameter has a value exceeding a predetermined emotion value or a value corresponding to a time interval exceeding a predetermined days from the day when the avatar growth is initiated, the growth of the avatar growing event model ends and a new character image is set again, so that the selection and display of another avatar emotion model is performed.” [0097] “The avatar growing event model is a model which changes a general Table 4 or an SPI variance value table is determined by experiments. That is, the user factors of the portable terminal are events processed in the portable terminal and the SPI variance values for each event can be experimentally determined. In processing the event, the controller 110 confirms an emotion variance value corresponding to the event from Table 1 and accumulates the emotion variance value to the SPI emotion value of the previous state, thereby updating the emotion value. For example, in the case of the SMS reception, the controller 110 confirms the SPI variance value corresponding to the reception of SMS from Table 4 stored in the memory 130 and increases each of the status parameters of P and I by `1`. When there was a 
20.	With reference to claim 5, Welland teaches the standard facial expression information comprises at least one empathetic facial expression corresponding to a negative emotion factor based on at least one of relevance to the negative emotion factor and an extent of change of the negative emotion factor. (“It should be noted that sensor or sensors mean camera, Lidar, radar, sonar, thermometers, audio detector, pressure sensor, airflow, optical sensor, infrared reader, speed sensor, altitude sensor, and the like. OB can also change based on occupant(s) behavior in the vehicle or car. For example, if occupants are noisy, loud radio, shouting, drinking, eating, dancing, the occupants behavior can affect overall OB contributes to bad driving behavior. FIG. 1C illustrates a block diagrams 150-156 showing a comparison between a good or normal operator and a distracted operator or driver detected by an OB system via a virtuous cycle in accordance with one embodiment of the present invention. … FIG. 1D illustrates diagrams 160-161 showing an operator or driver facial expression detected by the OB system via a virtuous cycle in accordance with one embodiment of the present invention. Diagram 160 illustrates driver or operator facial expression 162 which can be historical sampling data used to correlate with real-time activities or images. Diagram 161 illustrates driver or operator facial expression 166 showing driver gaze and posture. It should be noted that OB model runs in containerized camera in real-time. The camera or sensor can capture gaze and/or angled facial images.” [0046-0048])
21.    Claims 12-15 are similar in scope to claims 2-5, and they are rejected under similar rationale.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619